Citation Nr: 1025462	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against a finding that a current bilateral hearing loss 
disability is related to service.

2.  The preponderance of the competent and credible evidence is 
against a finding that current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in September 2007, 
prior to the February 2008 rating decision, provided the Veteran 
with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, even if the above 
letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, 
the Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claims after reading the above letter as well 
as the rating decision, the statement of the case, and the 
supplemental statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records and 
post-service treatment records from the Columbia VA Medical 
Center.  The record also shows that the Veteran was afforded a VA 
examination in April 2009 which is adequate to adjudicate the 
claims because, after a review of the record on appeal and 
examinations of the claimant, the examiner provided a medical 
opinion as to the origins or etiology of the claimant's tinnitus 
and bilateral hearing loss which opinion was based on citation to 
relevant evidence found in the claims file.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-
86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his military service.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including sensorineural hearing loss, will be presumed to have 
been incurred in service if it was manifested to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's DD 214 shows his occupational specialty was light 
vehicle driver and his last duty assignment was with Armor.  
Moreover, the Board finds that the Veteran is both competent and 
credible to report on the fact that he was exposed to loud noise 
while on active duty.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he had acoustic trauma while on active duty.  

However, while the Veteran's September 1969 separation 
examination documented increased auditory thresholds, neither 
that examination nor any other service treatment record 
documented complaints, diagnoses, or treatment for hearing loss 
in either ear while on active duty.  Moreover, the Board finds 
the service treatment records, which are negative for complaints, 
diagnoses, or treatment for hearing loss in either ear while on 
active duty more credible than the Veteran's claims that he had 
problems with hearing loss and tinnitus while on active duty.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for bilateral hearing loss and tinnitus based 
on in-service incurrence must be denied despite the fact that the 
Veteran was exposed to acoustic trauma while on active duty. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of service separation.  Accordingly, entitlement to service 
connection for bilateral hearing loss based on a presumptive 
basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1969 and first 
complaints and diagnosis of hearing loss and tinnitus at the 2009 
VA audiological examination to be compelling evidence against 
finding continuity.  Put another way, the 40 year gap between the 
Veteran's discharge from active duty and the first evidence of 
the claimed disorders weighs heavily against his claims.  See 
Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition); Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech and ringing in his 
ears since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  The Board also acknowledges 
that the Veteran's representative is competent to give evidence 
about what he sees.

However, upon review of the claims folder, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had his current hearing loss disability and tinnitus 
since service are not credible.  In this regard, the Veteran and 
his representative's claims are contrary to what is found in the 
post-service medical records.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for 
either of the claimed disorders for four decades following his 
separation from active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for bilateral hearing loss and tinnitus based on post-
service continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
bilateral hearing loss and/or tinnitus and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  In fact, as noted 
above, the April 2009 VA examiner, after a review of the entire 
record on appeal and an examination of the claimant, opined that 
it was less likely than not that either hearing loss or tinnitus 
was due to the Veteran's military service because he believed 
that his post-service employment as a welder for 20 years and as 
a truck driver for another 15 years was more likely the cause of 
his disabilities than the 3 years he spent driving a truck while 
on active duty.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions). 

As to the Veteran's and his representative's assertions that the 
claimant's bilateral hearing loss was caused by his military 
service, including his in-service noise exposure, the Board finds 
that this condition may not be diagnosed by its unique and 
readily identifiable features because special equipment and 
testing is required to diagnose hearing loss as defined by 
38 C.F.R. § 3.385 and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board finds 
that their opinions that bilateral hearing loss was caused by 
service are not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  The Board also finds more 
credible the opinion by the medical expert at the April 2009 VA 
examination that his bilateral hearing loss was not caused by his 
military service than these lay claims.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

As to the Veteran's and his representative's assertions that the 
claimant's tinnitus was caused by his military service, including 
his in-service noise exposure, the Veteran is once again 
competent to give evidence about what he sees and feels such as 
ringing in his ears since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.   The Board 
also acknowledges that the Veteran's representative is competent 
to give evidence about what he sees.  However, as noted above, 
the Board finds that these assertions regarding the Veteran 
having tinnitus since service lacks credibility.  Id.  Moreover, 
the Board finds more credible the opinion by the medical expert 
at the April 2009 VA examination that his tinnitus was not caused 
by his military service than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss and tinnitus are not 
warranted based on the initial documentation of the disabilities 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disorders and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


